1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      JOHN OLAUSEN,
4                                                    3:19-CV-0549-RFB-CLB
                                     Plaintiff,
5         v.
                                                     ORDER
6      G. CARPENTER, et al.,
7
                                 Defendants.
8

9           Presently before the court is Defendants’ motion for extension of time to respond to

10   plaintiff’s motion for a temporary restraining order and/or preliminary injunction. (ECF No.

11   27). Defendants seek an additional 60 days to respond to plaintiff’s motion due to a medical

12   issue of defense counsel. (Id.) The reason provided is that the Deputy Attorney General

13   (“DAG”) assigned to this case has a serious medical condition which prohibits her from being

14   able to respond to this motion on the required due date.

15          While the court is not unsympathetic to the DAG’s medical issues, the motion at issue

16   in this case is an emergency motion for temporary restraining order and motion for

17   preliminary injunction. (ECF Nos. 24, 25). Such motions, especially those alleging

18   “irreparable harm” caused by denial of care for a “serious medical need” are generally the

19   type of motions that require an immediate response and determination by this court. (ECF

20   No. 24). It is inappropriate to allow such a long period of time to respond to such a motion

21   absent good cause. Any request for an extension of time beyond 30 days for any motion or

22   opposition are generally disfavored by the court and are unlikely to satisfy the ‘good cause’

23   requirement. LR 26-3.

24          In this case, although one of the attorneys assigned to this case appears to have a

25   medical issue, the current motion for extension was filed by another attorney – who it

26   appears is also assigned to this case. There is no explanation in the motion why the filing at

27   issue could not be handled by co-counsel. Therefore, the defendants’ motion for extension

28
1    of time (ECF No. 27) is GRANTED, in part. Defendants shall have to and including June

2    21, 2021 to file an opposition to plaintiff’s motion for a temporary restraining order and/or

3    preliminary injunction. No further extensions of time will be granted.

4            May 25, 2021
     DATED: __________________

5                                              _____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
